Citation Nr: 0329124	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  97-34 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for sinusitis, to 
include as due to an undiagnosed illness.

2.  Entitlement to an evaluation in excess of 10 percent for 
low back degenerative joint disease for the period from March 
3, 1997, until October 13, 1998.

3.  Entitlement to an evaluation in excess of 40 percent for 
low back degenerative joint disease for the period beginning 
on October 14, 1998.

4.  Entitlement to service connection for bone and joint 
pain, with fibromyalgia, to include as due to an undiagnosed 
illness.

5.  Entitlement to service connection for gastroesophageal 
reflux, to include as due to an undiagnosed illness.

6.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from May 1987 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, in August 1997 and by the St. Petersburg, 
Florida, RO in June 2000 and May 2003.  This case has since 
been transferred to the Roanoke, Virginia, RO.

The veteran's appeal also initially included the issue of 
entitlement to service connection for major depression.  This 
claim, however, was granted in a May 2003 rating decision.   

The issues of entitlement to an evaluation in excess of 10 
percent for low back degenerative joint disease for the 
period from March 3, 1997, until October 13, 1998; 
entitlement to an evaluation in excess of 40 percent for low 
back degenerative joint disease for the period beginning on 
October 14, 1998; entitlement to service connection for bone 
and joint pain, with fibromyalgia, to include as due to an 
undiagnosed illness; entitlement to service connection for 
gastroesophageal reflux, to include as due to an undiagnosed 
illness; and entitlement to TDIU will be addressed in the 
REMAND section of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's current sinusitis is etiologically related 
to service.  


CONCLUSION OF LAW

Sinusitis was incurred in service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date. The Board has considered 
this new legislation with regard to the issue on appeal but 
finds that, given the favorable action taken below, no 
further assistance in developing the facts pertinent to this 
limited issue is required at this time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a)(1)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

During service, the veteran was treated for "stuffed up" 
sinuses in April 1993.  He was subsequently seen for sinus 
pain in December 1993, and an examination revealed pain upon 
palpation of the sinuses.  An October 1995 radiological 
consult revealed no radiographic evidence of sinusitis, 
although a finding of "chronic sinusitis" was noted.  The 
veteran was subsequently seen for sinus fluid and pressure in 
June 1996.

Subsequent to service, a VA doctor assessed the veteran as 
having sinusitis in December 1998.  In a November 1999 
statement, S. Rao Horabathina, M.D., diagnosed chronic sinus 
problems and migraines and noted that "[i]t was felt that he 
was exposed to war chemicals resulting in the development of 
a kind of poisoning."  In an October 2002 medical report, 
Harry D. Wassel, M.D., assessed the veteran as having chronic 
sinusitis and opined that "within a reasonable degree of 
medical probability, it is as likely as not his sinusitis is 
related to his exposure to the oil fires during the Gulf 
War."  The veteran underwent a VA nose and sinus examination 
in January 2003, and the examiner diagnosed recurrent 
sinusitis.  Although this examiner noted the veteran's 
exposure to noxious fumes during the Gulf War, no specific 
opinion was offered as to the etiology of the veteran's 
sinusitis.

In this case, as there is a definite diagnosis of sinusitis, 
the Board observes that the "undiagnosed illness" 
provisions of 38 C.F.R. § 3.317 are not applicable.  There 
is, however, competent medical evidence showing sinus 
problems in service and an uncontradicted medical opinion 
linking current sinusitis to service.  Given this evidence, 
it is the conclusion of the Board that sinusitis was incurred 
in service.  Accordingly, service connection on a direct 
basis is warranted for this disorder. 


ORDER

The claim of entitlement to service connection for sinusitis 
is granted.


REMAND

Effective September 26, 2003, substantive changes have been 
made to the criteria for evaluating spine disorders.  See 68 
Fed. Reg. 51454-51458 (August 27, 2003).  These revisions 
consist of a new rating formula encompassing such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

The veteran, however, has not been notified of the newly 
enacted provisions of Diagnostic Codes 5235-5243 to date.  
Moreover, his January 2003 VA spine examination did not 
sufficiently address the symptomatology contemplated by the 
new provisions, particularly in regard to the criteria of 
Diagnostic Code 5243.  As such, further development, in the 
form of a new VA examination, and adjudication of the claim 
for an increased evaluation for low back degenerative joint 
disease is warranted.  This examination should also address 
the effect of the veteran's service-connected low back 
disorder and major depression on his employability.

A review of the claims file also reveals procedural 
deficiencies with regard to the veteran's claims of service 
connection for bone and joint pain and gastroesophageal 
reflux.  The veteran has been treated for bone and joint pain 
on multiple occasions subsequent to service, and, although a 
January 2003 VA fibromyalgia examination report indicates 
that the criteria for fibromyalgia were not met, it is 
unclear whether the veteran currently has a chronic disorder 
that cannot be attributed to a known clinical diagnosis.  See 
38 C.F.R. § 3.317.  In regard to the veteran's claim of 
service connection for gastroesophageal reflux, the Board 
notes that he was treated for gastrointestinal symptoms on 
multiple occasions during service and was diagnosed as having 
gastroesophageal reflux disease in the report of a February 
2000 VA Persian Gulf War examination, but he has not been 
examined to date for the express purpose of determining 
whether his current diagnosis is etiologically related to 
service.  All of these matters must be addressed upon a 
further examination.

The Board also notes that the claims file contains a copy of 
a favorable March 2001 Social Security Administration (SSA) 
decision, but it does not appear that, to date, the RO has 
attempted to obtain corresponding medical records from the 
SSA.  Further action in this regard is therefore necessary.

Additionally, under 38 U.S.C.A. § 5103(a) (West 2002), the 
VA, upon receiving a complete or substantially complete 
application, must notify the claimant or the claimant's 
representative of any information, as well as any medical or 
lay evidence, not previously provided to the VA that is 
necessary to substantiate the claim.  When the VA gives such 
notice, 38 U.S.C.A. § 5103(b)(1) prescribes that, if such 
information or evidence is not received by the VA within one 
year from the date of the notification, no benefit may be 
paid or furnished by reason of the claimant's application.

The implementing regulation, 38 C.F.R. § 3.159(b)(1) (2003), 
also concerns the VA's duty to notify claimants of the 
necessary information and evidence pursuant to 38 U.S.C.A. § 
5103.  With respect to the time limitation, that regulation 
repeats the statutory language stating that "[i]f VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application."  The regulation, however, also sets forth the 
following:

If the claimant has not responded to the 
request within thirty days, VA may decide 
the claim prior to the expiration of the 
one-year period based on all the 
information and evidence contained in the 
file, including information and evidence 
it has obtained on behalf of the claimant 
and any VA medical examinations or 
medical opinions.  If VA does so, 
however, and the claimant subsequently 
provides the information and evidence 
within one year of the date of the 
request, VA must readjudicate the claim.

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  As such, the Federal Circuit 
reached a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit found 
that the 30-day response period provided in § 3.159(b)(1) was 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the RO notified the veteran in a June 2002 
letter that, if he did not send in additional evidence within 
60 days, his claims would be decided solely on the evidence 
of record.  He was, however, also notified that he could only 
be paid from the day that evidence was received if such 
evidence was not received within one year.  In a subsequent 
letter, dated in June 2003, the veteran was given only 30 
days to submit additional evidence.  Upon a review of these 
letters, the Board finds that the RO's actions are 
inconsistent with the holding in DAV and 38 U.S.C.A. 
§ 5103(b)(1).  Given this, as this case is being remanded for 
other reasons, the RO must take this opportunity to inform 
the veteran of the appropriate time period to respond to a 
VCAA notice.

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  In a letter, the RO should notify the 
veteran of the new provisions of the 
VCAA, inform him of his right to submit 
new evidence, describe the type of 
evidence needed to substantiate his 
claims, and provide a discussion of the 
relative duties of the VA and the veteran 
in obtaining relevant evidence.  In 
issuing this letter, the RO must review 
the claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the Federal Circuit's 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  

2.  The RO should then contact the Social 
Security Administration and request all 
of the veteran's medical records in its 
possession.  All records received by the 
RO must be added to the claims file.  If 
the search for such records has negative 
results, documentation to that effect 
must be added to the claims file.

3.  Then, the RO should provide the 
veteran with a VA examination (or 
examinations, if deemed necessary) to 
address the current severity of his low 
back degenerative joint disease and the 
nature and etiology of his claimed bone 
and joint pain and gastroesophageal 
reflux.  The examiner should be provided 
with the veteran's claims file and must 
review the entire claims file in 
conjunction with the examination.  

With regard to the veteran's low back 
degenerative joint disease, the examiner 
should perform any radiological studies 
of the lumbosacral spine deemed 
necessary.  The examination of the 
lumbosacral spine should include range of 
motion studies, commentary as to the 
presence and extent of any painful motion 
or functional loss due to pain, specific 
information as to the frequency and 
duration of incapacitating episodes in 
the past 12 months, and a description of 
all neurologic manifestations (e.g., 
radiating pain into an extremity).  The 
examiner should also specifically state 
if ankylosis and muscle spasm are 
present.  

With regard to the veteran's claimed bone 
and joint pain the examiner must first 
specify whether the veteran actually 
suffers from a chronic disorder OR only 
sporadic symptomatology that is not 
chronic in nature.  For any disorder that 
is determined to be chronic in nature, 
the examiner must specify whether this 
disorder can be attributed to a known 
clinical diagnosis.  If applicable, the 
veteran's joints should be discussed 
separately.  For each disorder attributed 
to a known clinical diagnosis, the 
examiner must render an opinion as to 
whether it is at least as likely as not 
(i.e., a 50 percent or greater 
probability) that such disorder is 
etiologically related to service.  If, 
however, the examiner finds that a 
chronic disorder is not attributable to a 
known clinical diagnosis, it is 
imperative that the examiner so state. 

With regard to the veteran's claimed 
gastroesophageal reflux, the examiner 
should render an opinion as to whether it 
is at least as likely as not that 
currently diagnosed gastroesophageal 
reflux disease is etiologically related 
to service.

Finally, the examiner is requested to 
provide an opinion as to whether the 
veteran's service-connected low back 
degenerative joint disease and major 
depression render him unable to obtain 
and maintain substantially gainful 
employment.  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a typewritten report.

4.  Then, the RO should readjudicate the 
veteran's claims of entitlement to an 
evaluation in excess of 10 percent for 
low back degenerative joint disease for 
the period from March 3, 1997, until 
October 13, 1998; entitlement to an 
evaluation in excess of 40 percent for 
low back degenerative joint disease for 
the period beginning on October 14, 1998; 
entitlement to service connection for 
bone and joint pain, with fibromyalgia, 
to include as due to an undiagnosed 
illness; entitlement to service 
connection for gastroesophageal reflux, 
to include as due to an undiagnosed 
illness; and entitlement to TDIU.  The RO 
should consider the claim of entitlement 
to an increased evaluation for low back 
degenerative joint disease under the 
newly revised provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243.  If 
the determination of one or more of these 
claims remains less than fully favorable 
to the veteran, the RO should furnish him 
with a Supplemental Statement of the Case 
(with the provisions of 38 C.F.R. 
§§ 3.102 and 3.159 (2003) included) and 
afford him a reasonable period of time in 
which to respond before the case is 
returned to the Board.  

The purpose of this REMAND is to obtain additional 
development and ensure full compliance with the VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



